In an action to recover a real estate brokerage commission, the defendants appeal from a judgment of the Supreme Court, Nassau County (Ain, J.), *406entered July 1, 1987, which after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $20,000.
Ordered that the judgment is affirmed, with costs.
The defendants’ claim that there was never an accord as to the essential terms of the sale and that the prospective buyers were financially unable to proceed with the purchase is belied by the credible testimony of both the broker and one of the buyers. We find no basis to disturb the trial court’s conclusion that the prospective buyers produced by the plaintiff were ready, willing and able to purchase the defendants’ premises on the terms agreed to by them, and he was thus entitled to a commission (see, Lane-Real Estate Dept. Store v Lawlet Corp., 28 NY2d 36, mot to amend remittitur denied 29 NY2d 552; Levy v Lacey, 22 NY2d 271; Connor v Jean-Charles, 140 AD2d 291). Thompson, J. P., Bracken, Brown and Sullivan, JJ., concur.